Primary Examiner, Art Unit 3612                                                                                                                                                                                                        DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-19 continue to remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/29/2021.  
The method of mechanical manufacture for producing the vehicle body part is not part of the claim 1.  The Method claims remain withdrawn.
Response to Amendment
The amendment filed June 13, 2022 has been entered.  Claims 1-4, 6-9, and 20-21 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed March 14, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bohm et al. (US20110226312A1, hereinafter “Bohm”).
Regarding claim 1, Bohm discloses a vehicle body part (5a-5e; Figs. 16-17 and 6a-6h; Fig. 18) of a  motor vehicle (1; Fig. 1, Paragraph 80) with at least one frame component (8; Figs. 2-4, Paragraph 57) and at least one cladding part (16/6h/5; Figs. 4 and 18, Paragraph 82) that is arranged on said frame component (Fig. 3) wherein the cladding part has at least one recess (Paragraph 22-27, 76-78) that is closed in an essentially airtight and essentially watertight manner and that has multiple rigid planar solar cells (Paragraphs 80-81) that are arranged therein and are electrically connected to one another in order to generated electrical energy (Figs. 19-21, Paragraph 83) wherein the outer side of the cladding part comprises at least in a region adjacent to one of the solar cells a three-dimensionally curved outer shape that is provided so that in an installed position on the motor vehicle said outer shape form as a part of a vehicle outer counter contour (Fig. 18; Paragraphs 19, 137, and 139) wherein the frame component is an essentially structurally supporting component of the vehicle body part and said frame component (8; Fig. 4) supports and braces the cladding part (16; Fig. 4) in the installed position on the motor vehicle (Figs. 1-4, 18), wherein the cladding part has an in comparison essentially smaller structurally supporting proportion (Paragraph 68), and wherein the installed position is not on the roof (Fig. 18, Paragraphs 47 and 82; and discuss exemplary embodiments according to the invention in Bohm).
Regarding claim 2, Bohm discloses wherein the outer side of the cladding part essentially connects flush (Figs. 17-18, Paragraphs 80-82) to an outer side of the frame component.
Regarding claim 3, Bohm discloses wherein the cladding part comprises a supporting element (6/10/11/12/13/16; Figs. 5 and 7, Paragraphs 58-59) that is curved at least in regions in accordance with the curved outer contour and the at least one solar cell is arranged in or on said supporting elements (Paragraphs 9, 19, 56, 66, 69) .  
Regarding claim 4, Bohm discloses wherein the supporting element is formed from at least two sheets (6/10/11/12/13/16; ) wherein the outer of the sheets (16; Figs. 5-10, Paragraph 66) forms the outer side of the cladding part and an inner of the sheets (10/11/12/13) forms an inner side that is remote from the outer side, wherein the recess (24; Paragraph 77) is embodied between the two sheets (as shown in Fig. 18).
Claim 5 is canceled.
Regarding claim 6, Bohm discloses wherein a free space between the at least one solar cell and respective walls of the cladding part that delimit the allocated recess is filled with a silicone gel (77; Paragraph 76-78).
Regarding claim 7, Bohm discloses wherein the recess is delimited by means of two films (Paragraphs 59, 62, 68, and 83-91) comprising thermoplastic polyurethane films that are arranged on the supporting element and that are connected to one another so as to seal the recess (Paragraphs 22-26).
Regarding claim 8, Bohm discloses wherein the frame component comprises a receiving region having (Fig. 10)wherein the cladding part (16; Fig. 10) is arranged in the receiving region.
Regarding claim 9, Bohm discloses wherein the step (Fig. 10) of the frame component  is embodied in an essentially z-shaped (at 23; Figs. 9-10), wherein an upper limb (at 14; Fig. 10) of the z-shaped step forms the outer side of the frame component and said outer side essentially connects flush to the cladding part, and wherein a lower limb (at 23; Fig. 10) of the step forms a resting surface for the cladding part (16; Fig. 10).
Regarding claim 20, Bohm discloses wherein the two films comprise thermoplastic polyurethane films (Figs. 19-25 and Paragraph 83).
Regarding claim 21, Bohm discloses wherein the vehicle body part is at least one of a door, a bonnet, a tailgate, a bumper, and a fender (Fig. 18, Paragraph 82)

Response to Arguments
Applicant’s arguments filed June 13, 2022 have been fully considered, however newly found prior art Bohm et al. (US20110226312A1) anticipates a cladding part arranged on a frame component wherein the installed position is not on the roof and is at least one of a door, a bonnet, a tailgate, a bumper, and a fender.  Also, Bohm and other references listed below in the citation of pertinent prior art  would also include a cladding part arranged on a frame component wherein the installed position is all of the roof, door, bonnet, tailgate, bumper, and fender.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giminori et al. (EP1820821A1) teaches solar panel on interior/exterior parts including a bumper.
Macneille (GB2437946A) teaches a solar panel incorporated into a roof panel, a bonnet, boot lid, a door panel, a parcel shelf and/or a dashboard.
Chen CN205168031U teaches a solar panel incorporated into the wheel hub cap.
Inaba et al. (US20140251415A1) teaches a solar panel and the method of manufacturing.
Sheats et al. (US8158450B1) teaches a solar panel and the method of manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313) 446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                                                                                                                                                                                                               
/J.E.H./Examiner, Art Unit 3612